[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-12083         ELEVENTH CIRCUIT
                            Non-Argument Calendar     DECEMBER 1, 2010
                          ________________________        JOHN LEY
                                                           CLERK
                  D.C. Docket No. 4:09-cr-00062-SPM-WCS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                    versus

NATOSHA SHERRON MCDADE,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (December 1, 2010)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Natosha Sherron McDade in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McDade’s conviction and

sentence are AFFIRMED.




                                         2